Citation Nr: 0115967	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  96-33 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for varicose veins, right 
leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from January 1944 to March 
1948.

This case initially came before the Board of Veterans' 
Appeals (Board) from a May 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Montgomery, Alabama, which denied service 
connection for varicose veins of the right leg.  The veteran 
filed a timely notice of disagreement, and was issued a 
statement of the case (SOC) in June 1996.  The RO received 
the veteran's substantive appeal in July 1996.  In January 
1998, the Board remanded this case to the RO for additional 
development.  Following attempted compliance, the RO once 
again, in March 2001, continued to deny the benefit sought.  


FINDING OF FACT

The appellant has not submitted competent medical evidence to 
show that his varicose veins, right leg are related to 
service.


CONCLUSION OF LAW

Varicose veins of the right leg were neither incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.303 
(2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA.  VCAA, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date  of enactment and not yet final as of that 
date.  VCAA, subpart (a), 114 Stat. 2096, 2099 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  First, the VA has a duty to notify 
the appellant and his representative, if any, of information 
and evidence needed to substantiate and complete a claim.  
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified  
as amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, even though the RO adjudicated the claim prior 
to enactment of the VCAA, the Board concludes that the VA's 
duties have been fulfilled.  The Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The discussions in the May 1996 
rating decision of record, June 1996 SOC, March 2001 
supplemental statement of the case, and letters sent to the 
appellant informed him of the information and evidence needed 
to substantiate the claim and complied with the VA's 
notification requirements.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue of entitlement to service 
connection for varicose veins of the right leg has been 
obtained.  The RO has obtained the veteran's service medical 
records and his post-service treatment records.  Reasonable 
efforts were taken to obtain all relevant evidence identified 
by the veteran, and all evidence so obtained was considered.  
Additionally, as will be discussed below, pursuant to the 
Board's January 1998 remand, the National Personnel Records 
Center (NPRC) was contacted by the RO in an attempt to ensure 
that all available service medical records had been obtained 
by VA.  The Board is unaware of any additional relevant and 
available evidence.  The Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

Factual Background

Review of the veteran's service medical records shows that 
the veteran did not complain of varicose veins at the time of 
his January 1944 enlistment examination.  Varicose veins were 
also not diagnosed on physical examinations conducted in 
February and May 1946.  Also, in the course of his March 1948 
separation examination the veteran is not shown to have 
either complained of or have been diagnosed as having 
varicose veins.  The Board also notes the service medical 
records shows the veteran was treated while aboard the USS 
Midway in January and March 1947; however, review of these 
treatment records do not show that he was treated for 
varicose veins.

Review of the postservice medical evidence of record reflects 
that an August 1950 VA examination report shows that the 
veteran gave a history of having had varicose veins appear 
spontaneously in 1947, and that after that time his leg ached 
and felt tired.  Examination revealed slight varicosities 
posteriorly between the knee and transverse scar 12 
centimeters below the knee; none were shown below the scar 
nor above the knee.  The diagnosis was varicose veins of the 
right leg.  The varicose veins were noted by the examiner not 
to be severe.  

A United States Civil Service Commission Certificate of 
Medical Examination dated in March 1978 also contains a 
diagnosis of varicose veins of the right leg.  

A VA Form 10-2431, Request for Prosthetic Services, dated in 
July 1995, notes that the veteran had varicose veins.  

The veteran, as shown as part of a VA Form 21-526, Veteran's 
Application for Compensation or Pension, dated in August 
1995, sought entitlement to service connection for varicose 
veins of the right leg.  He indicated that his varicose veins 
first began in 1947 while aboard the USS Midway.  He added 
that he had been treated for varicose veins at the VA Medical 
Center (VAMC) in Birmingham, Alabama since July 1995.  

Review of medical records from the VAMC reveals that a 
Medical Certificate dated in July 1995 shows that the veteran 
complained of varicose veins of the right leg.  The veteran 
reported having surgery for his varicose veins while in the 
Navy in 1947, and that his veins had been flaring up off and 
on for the past year.  Varicose veins were diagnosed.  A VAMC 
progress note dated in August 1995 shows that the veteran 
again gave a history of varicose veins of the right leg in 
1947 and of stripping, also in 1947.  Varicosities in the 
left calf area were shown.  

As part of a VA Form 21-4138, Statement in Support of Claim, 
dated in June 1996, the veteran indicated that he had 
undergone surgery in 1947 for varicose veins of the right leg 
on board the USS Midway, and that he was scheduled to have 
surgery again for his varicose veins in October 1996 at the 
VAMC.

The veteran again indicated, as shown as part of a VA Form 9, 
Appeal to Board of Veterans' Appeals, dated in July 1996, 
that he knew he had had surgery on his leg while in the 
military.  He also pointed out that the VAMC was scheduling 
him for an appointment in October 1996 to see if surgery was 
again required.  

The RO, in February 1998, sought to obtain both hospital 
summaries and outpatient treatment records from the VAMC 
dated from August 1995 to the present.  Review of medical 
records received as a result of the request for records 
includes a progress note, dated in April 1996, which shows 
that the veteran was seen for follow up treatment for long 
standing venous insufficiency.  The diagnosis was significant 
right leg varicosities.  A November 1996 progress note shows 
that the veteran was wearing a Jobs stocking and was 
ambulating with difficulty.  Moderate edema was shown on 
examination of the right lower leg, and varicosities were 
also noted to be present.  The record is also shown to 
include a VA consultation sheet dated in May 1997 which shows 
that the veteran was again seen for follow up treatment for 
his right lower leg varicosities.  Large bilateral varicose 
veins was diagnosed.  It was also noted that the veteran was 
to return to the clinic in three months, at which time 
treatment was to be possibly tried at that point.  A VA 
consultation sheet dated in August 1997 shows that the 
veteran was a no show for a scheduled appointment.  

As noted above, pursuant to the Board's January 1998 remand, 
the RO was to contact the NPRC in order to request all 
available service medical records from January 1944 to March 
1948.  A response from NPRC received by VA in March 1998 
shows that all available medical records were furnished to VA 
in January 1996.  Review of the record shows that NPRC was 
again requested, in May 1998 and March 1999, to verify if the 
veteran served aboard the USS Midway and if he underwent 
surgery for varicose veins.  In March 2001, VA was informed 
that a search for additional medical records, to include 
treatment records aboard the USS Midway in 1947, was 
negative.  All medical records for the period of 1944 to 1948 
were again noted to have previously been furnished to the RO 
in January 1996.  No other records were indicated to be 
present regarding the veteran at NPRC.


Analysis 

The veteran essentially contends that he has varicose veins 
of the right leg which occurred as a result of his period of 
service.  He specifically contends that this disability was 
incurred in 1947, and that surgery was performed aboard the 
USS Midway in 1947 to treat his varicose veins.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2000).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2000).

The service medical records, while showing that the veteran 
was treated aboard the USS Midway, do not show that the 
veteran was either treated for or diagnosed as having 
varicose veins during his period of service, nor do they show 
that he had surgery for this problem during that time.  The 
record clearly shows that VA has attempted on more than one 
occasion to locate any such records which may have shown such 
inservice treatment and/or surgery.

The Board has considered the appellant's contentions on 
appeal, however, this evidence alone cannot meet the burden 
imposed by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Lay assertions will not support a 
finding on medical questions requiring special expertise or 
knowledge, such as diagnosis or causation of a disease.  Id. 
at 494-95.  

Based on the evidence of record, while showing that the 
veteran was first diagnosed as having right leg varicose 
veins in 1950 and that he currently has such a disorder, the 
Board finds that the record does not contain any competent 
medical evidence linking the veteran's currently diagnosed 
right leg varicose veins to either his period of active duty 
or any incident therein.  

Additionally, there is not an approximate balance of positive 
and negative evidence regarding this issue, so as to warrant 
application of the doctrine of benefit of doubt.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for varicose veins of the right leg is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 

